PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the amount of $2,389.42, based upon the following facts.
Between January 31, 1979 and February 28, 1982, respondent agreed to purchase goods from claimant under written contract R-77-94. Respondent owes claimant the sum of $2,389.42 for costs of oxygen and acetylene cylinders, the cost of lost cylinders, and for service charges for goods sold. The Court makes an award of $2,389.42, which is a fair and equitable estimate of damages sustained by claimant.
Award of $2,389.42.